Citation Nr: 1034409	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for epilepsy, 
grand mal, for the period prior to October 3, 2007.

2.  Entitlement to a rating in excess of 40 percent for epilepsy, 
grand mal, for the period beginning October 3, 2007.

3.  Entitlement to service connection for headaches, to include 
as secondary to the service-connected epilepsy, grand mal.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 
1972 and from November 1974 to November 1978.   

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision issued by 
the Manchester, New Hampshire, VARO.  The Veteran testified 
before a Decision Review Officer (DRO) a hearing at the RO in 
April 2007.  The Board remanded the issues on appeal in March 
2009 for further development of the record.

The issues of entitlement to an increased evaluation for the 
epilepsy, grand mal subsequent to October 3, 2007 and entitlement 
to service connection for headaches (secondary to the epilepsy, 
grand mal) and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to October 3, 2007, the Veteran is shown to have had at 
least 1 major seizure in the last 6 months or 2 in the last year; 
or averaged at least 5 to 8 minor seizures weekly.  He is not 
shown to have averaged at least 1 major seizure in 4 months over 
the last year; or, 9-10 minor seizures per week.
CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the 
criteria for the assignment of an evaluation of 40 percent, but 
no higher, for epilepsy, grand mal for the period prior to 
October 3, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.124a Diagnostic Code 8910 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in May 2006 and March 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims and identified his duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for the epilepsy, grand mal in a notice 
of disagreement, no further duty to inform him of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the May 2006 and March 2009 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

891
0
Epilepsy, grand mal.

Rate under the general rating formula for major seizures.
38 C.F.R. § 4.124a, Diagnostic Code 8910 (2009)

891
1
Epilepsy, petit mal.

Rate under the general rating formula for minor seizures.

Note (1): A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.

Note (2): A minor seizure consists of a brief interruption 
in consciousness or conscious control associated with 
staring or rhythmic blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).
38 C.F.R. § 4.124a, Diagnostic Code 8911 (2009)



General Rating Formula for Major and Minor 
Epileptic Seizures:
Rating
Averaging at least 1 major seizure per month over the 
last year
100
Averaging at least 1 major seizure in 3 months over the 
last year; or more than 10 minor seizures weekly
80
Averaging at least 1 major seizure in 4 months over the 
last year; or 9-10 minor seizures per week
60
At least 1 major seizure in the last 6 months or 2 in the 
last year; or averaging at least 5 to 8 minor seizures 
weekly
40
At least 1 major seizure in the last 2 years; or at least 
2 minor seizures in the last 6 months
20
A confirmed diagnosis of epilepsy with a history of 
seizures 
10
Note (1): When continuous medication is shown necessary for the 
control of epilepsy, the minimum evaluation will be 10 percent. 
This rating will not be combined with any other rating for 
epilepsy.
Note (2): In the presence of major and minor seizures, rate the 
predominating type.
Note (3): There will be no distinction between diurnal and 
nocturnal major seizures.
38 C.F.R.§ 4.124a (2009)

Factual Background and Analysis

In a June 1980 rating decision, the RO granted service connection 
for epilepsy, grand mal and assigned a 20 percent rating for the 
seizure disorder, effective November 18, 1978.  In a March 1982 
rating decision, the RO decreased the rating for the epilepsy, 
grand mal to 10 percent, effective June 1, 1982.  In February 
2005, the Veteran filed a claim for an increased rating.  In the 
July 2005 rating decision, the RO increased the rating for the 
epilepsy, grand mal to 20 percent, effective February 7, 2005.  
In March 2006, the Veteran filed his current claim for an 
increased rating.  In the appealed September 2006 rating 
decision, the RO denied his claim for a higher evaluation for the 
epilepsy, grand mal.  In a May 2010 rating decision, the RO 
increased the Veteran's rating for his service-connected 
epilepsy, grand mal to 40 percent effective October 3, 2007.  
Since the increase during the appeal did not constitute a full 
grant of the benefit sought, the Veteran's claim for an increased 
evaluation for the service-connected epilepsy, grand mal remains 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

In a January 2006 VA neurology clinic record, the examiner 
repeated the history of the Veteran's generalized tonic-clonic 
seizures beginning in 1978.  The Veteran was prescribed Dilantin 
and Phenobarbital for several years for control of his seizures 
(the medications were subsequently discontinued).  In the 1980s, 
the Veteran had another seizure and he was prescribed Neurontin 
for treatment thereof (again, the medication was subsequently 
discontinued).  During the visit, the Veteran vaguely described a 
seizure that occurred 18 months earlier.  In this instance, he 
dropped wood that he was carrying, fell to the ground, quivered 
and shook.  The Veteran did not seek medical treatment for this 
episode.

He described his current seizure activity as spells of 
inattentiveness and feelings of being totally out of it.  He was 
able to pull himself back into awareness by standing up or by his 
wife calling attention to him.  He was currently prescribed 
Seroquel for sleep and continued to work as a nurse manager.

Objectively, the CT scan of the bran was negative.  EEG was 
abnormal due to right parietal central theta and multifocal sharp 
waves.  The results were reviewed by a doctor (Dr.) S and 
medication for seizure disorder was found to be appropriate since 
EEG was abnormal and the Veteran drove an automobile.  The 
Veteran was placed on Tegretol, 600mg per day.  A March addendum 
record indicates that Depakote, 500mg per day for seizures was 
added.

In a March 2006 Mental Health treatment note, the examiner noted 
the Veteran had been having seizure activity.  Reportedly the 
Veteran's work supervisor had noticed a total lack of attention 
and there was a report that he had a myoclonic seizure at work.

In a May 2006 VA neurology clinic note, the Veteran described 
having two generalize tonic-clonic seizures.  He was vague in 
reporting when they occurred, but reportedly one occurred in 
March and was witnessed by the Veteran's wife.  She reported that 
she found him on the couch with his whole body convulsing.  They 
believe there was some urinary incontinence, but there was no 
tongue biting.  After the seizure, the Veteran was very tired and 
just wanted to sleep.  The Veteran remembered that he did not 
feel well right before the seizure which is what prompted him to 
sit on the couch.

Reportedly the Veteran had stopped driving because of his 
seizures and had stopped working.  He took Tegretol, daily, for 
his seizures.  An EEG done in July showed some slowing and sharp 
waves in the right central and pariental region; however, a 
recent CT scan was normal.  Depakote was added to his medication 
regimen.  He did not complain of any tremors; however, both the 
Veteran and his wife still noticed that he had some myoclonic 
jerks at times that made him drop his food or that occurred 
during his sleep.

Objectively, cranial nerves were unremarkable and there was no 
nystagmus.  Fundi showed flat discs.  Visual fields were not well 
tested and inconsistent.  Extraocular movements were full and 
there was no facial weakness.  Motor examination showed no drift; 
however, he did have some tremors on doing finger-to-nose testing 
on the left that appeared functional.  Fine finger movements were 
intact and there was no focal weakness.  Straight leg raising was 
negative at 90 degrees; gait was cautious; he could walk on his 
toes and tandem walk with minimal difficulty; Romber sign was 
absent; reflexes were symmetric; and, plantar responses were 
flexor.  

The examiner noted the Veteran had a lot of anxiety during the 
examination which was probably contributing to some of the 
symptoms.  The examiner found it unusual that neither of the 
seizures described sent the Veteran to the hospital for 
evaluation.  The Veteran's medication regimen was maintained.

In an August 2006 VA neurology clinic note, the Veteran reported 
that he was having "petit mal" seizures.  He was described to 
be poorly responsive or vague for minutes at a time during the 
seizures.  He did not fall during the seizures; however, he could 
not recall them.  Reportedly, he had not had any generalized 
tonic-clonic seizures since his last visit in May.  He was 
tolerating his medication (Tegretol and Depakote) well.

Objectively, there was no sign of seizure activity.  Extraocular 
movements were full without nystagmus.  Visual fields were not 
well tested but seemed intact.  Fundi showed flat disks and there 
was no facial weakness.  There was no drift and no significant 
tremor.  His strength to confrontation testing was intact; 
reflexes were symmetric; gait cautious; however, he could do 
tandem walking with minimal difficulty.  The examiner commented 
that the Veteran continued to have some seizures, probably 
partial or partial complex by description.  The Depakote 
medication dosage was increased; otherwise, the medication 
regimen was left intact.

During an August 2006 VA examination, the Veteran reported the 
history of his seizure disorder.  Reportedly, he had a "vague" 
seizure 18 months earlier that was not witnessed by anyone.  
Since that time, he has had several spells of inattentiveness, 
etc.  He quit working in January 2006.  A CT scan of the brain 
was negative; however, an electroencephalogram (EEG) was 
abnormal.

The Veteran reported that in May he had a seizure in a Wal-Mart 
store and passed out with some form of spastic reaction.  His 
wife reportedly witnessed the event.  The examiner questioned 
whether this was a full-scale seizure since the Veteran remembers 
getting up by himself.  Last week, he had a seizure episode at 
home that was preceded by an aura.  During the episode, the 
Veteran fell forward and struck his upper lip on a table.  
Treatment was ongoing in an attempt to control the seizures and 
he was prescribed Tegretol and Depakote for control of the 
seizures.  He did not have any specific vertigo associated with 
the seizures.  After a seizure episode, the Veteran only wanted 
to stay quiet and lie down.

Following objective examination, the diagnosis was atypical 
seizure activity with abnormal EEG.  The examiner commented that 
the Veteran appeared to have a mixed pattern of petit mal and 
aborted grand mal seizures, with grand mal seizures occurring 
roughly, at this time, about once a month or less.  Treatment was 
ongoing.  His seizure disorder had a moderate effect on his 
activities of daily living.

In a November 2006 neurology clinic note, the Veteran returned 
for a follow-up seizure disorder examination.  He was not aware 
of many brief seizures like he had previously described.  
Carbamazepine was added to his medication regimen.  He seemed to 
be worried that his medication was contributing to his recent 
weight gain; however, some of his weight gain was attributable to 
inactivity as he had knee problems and had recently undergone 
arthroscopic surgery on his left knee.  The Veteran indicated 
that sporadically his right hand would jerk when he was holding 
something and as a result he would drop the object.  Otherwise, 
he had no persistent tremors.

Objectively, the Veteran was alert and appropriate with fluent 
speech and no dysarthria.  His extraocular movements and visual 
fields were full; fundi showed flat discs; there was no facial 
weakness; and, there was no nystagmus.  Motor exam showed no 
drift and his strength was limited in testing his left leg but 
otherwise intact throughout.  Fine finger movements and finger-
to-nose testing were normal.  His gait was antalgic and he had no 
tremors or myoclonus.  Vibration sense was intact at the ankles.

The examiner commented that the seizure disorder seemed to be 
under better control and no adjustments were made to the 
medication regimen.  The examiner noted that it was possible that 
Depakote contributed to the Veteran's weight gain but the Veteran 
was encouraged to become more active and change his diet.

In an April 2007 VA treatment record, the Veteran's wife stated 
that he had a weekly episode of inattentiveness without 
associated involuntary muscle movement.  The Veteran was not 
confused after these episodes.  It was further indicated that the 
Veteran had not had any recent seizure activity; his last seizure 
was reported to have occurred 2-3 months earlier.

Given its review of the evidence of record, the Board finds that 
for the entire period of the appeal prior to October 3, 2007, the 
Veteran's service-connected epilepsy, grand mal is shown to have 
essentially produced at least 1 major seizure in the last 6 
months or 2 in the last year; or averaged at least 5 to 8 minor 
seizures weekly.  In this regard, the Board notes that in a May 
2006 VA neurology clinic note, the Veteran described having two 
generalize tonic-clonic seizures.   In an August 2006 VA 
neurology clinic note, the Veteran reported that he was having 
"petit mal" seizures.  He was described to be poorly responsive 
or vague for minutes at a time during the seizures.  The examiner 
commented that the Veteran continued to have some seizures, 
probably partial or partial complex by description.  

In an August 2006 VA examination report, the examiner commented 
that the Veteran appeared to have a mixed pattern of petit mal 
and aborted grand mal seizures, with grand mal seizures occurring 
roughly, at this time, about once a month or less.   In a 
November 2006 neurology clinic note, the Veteran was not aware of 
many brief seizures like he had previously described; however, he 
indicated that sporadically his right hand would jerk when he was 
holding something and as a result he would drop the object.  
Otherwise, he had no persistent tremors.   In an April 2007 VA 
treatment record, the Veteran's wife stated that he had a weekly 
episode of inattentiveness without associated involuntary muscle 
movement or confusion following these episodes.   There were no 
complaints of recent seizure activity; although, reportedly his 
last seizure occurred 2-3 months earlier.

Given the entire medical record in concert for the time period 
prior to October 3, 2007, it is concluded that the Veteran's 
epilepsy, grand mal symptoms more likely approximate the higher 
rather than the lower rating.  For these reasons, a 40 percent 
evaluation is warranted for the entire appeal period prior to 
October 3, 2007.  38 C.F.R. § 4.124a DC 8910.

However, for the time period prior to October 3, 2007, the 
Veteran is not shown to have averaged at least 1 major seizure in 
4 months over the last year; or, 9-10 minor seizures per week.  
Thus, the Veteran does not warrant a 60 percent or higher 
evaluation.  Further, the facts of this case do not present such 
an extraordinary disability picture such that the Board is 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" cases.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  


ORDER

An increased evaluation of 40 percent, but not higher, for the 
service-connected epilepsy, grand mal; for the period prior to 
October 3, 2007 is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.

With regard to the Veteran's claim for PTSD, the Board notes that 
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link 
established by medical evidence between current symptoms and an 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  

Effective July 12, 2010, VA amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

Where, however, a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the veteran's service 
records may corroborate the account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 
Vet. App. 272 (1999).

VA will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).  The 
May 2006 and March 2009 notice letters failed to advise the 
Veteran in this regard.  Thus remand is warranted to correct this 
deficiency.

The Veteran's military occupational specialty was a combat 
engineer.  He served in Vietnam.  In addition, the Veteran was 
diagnosed with PTSD in an August 2006 VA examination.  The 
psychologist noted the following events described by the Veteran: 
riding as a guard in a truck in Vietnam, witnessing the attempted 
rape of a "hooch maid", the death of a friend, B.D.O., who was 
a door gunner; and finally, the Veteran's own sexual assault.  
The examiner noted that service treatment records indicate that 
the Veteran received grief counseling in service following the 
death of a friend; however, when asked, the Veteran did not 
identify this as a stressor, and this event was thus discounted 
by the examiner.  Given the revised regulations concerning PTSD, 
another PTSD examination is required.

Further, the Veteran contends that he has current headaches 
secondary to his service-connected epilepsy.  Despite the 
Veteran's contention and evidence of record that indicates he 
suffers from headaches, he has not been afforded a VA examination 
with an opinion as to etiology of the claimed headaches as is 
necessary.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Veteran essentially contends that his epilepsy, 
grand mal has worsened since October 2007.  In this regard, in a 
January 2009 VA neurology clinic note, the Veteran reported that 
historically he had approximately two seizures per year; however, 
since November [2008] he has had a total of four seizures, 
including one the previous week.  Given these contentions, in 
light of the fact that the Veteran was last afforded a VA 
examination in August 2006, the Board finds that a more 
contemporaneous VA examination is necessary.  See VAOPGCPREC 11-
95 (April 7, 1995) (the Board is required to remand a case back 
to the RO for a new examination when the claimant asserts that 
the disability in question has worsened since the last 
examination).  Thus, a new examination to determine the current 
severity of the Veteran's epilepsy is in order.
 
Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claims.  This letter should reflect all 
appropriate regulatory and legal guidance.  
The Veteran should be provided with 
information regarding sexual assault in 
service, and requested to further clarify 
any other stressors he can recall.  It 
should also include the legal requirements 
concerning secondary service connection for 
his headaches   See 38 C.F.R. 
§§  3.304(f)(5), 3.310 (2009); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers who treated him 
for his epilepsy, headaches and PTSD.  
After he has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  He and his representative are 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

3.  Only after proper development of the 
any of the claimed non-hostile 
military/terrorists stressors is completed, 
then the Veteran should be afforded another 
VA psychiatric examination.  The examiner 
must determine whether the Veteran has PTSD 
and, if so, whether any in-service 
stressors is sufficient to produce PTSD.  

4.  The Veteran should also be afforded a 
VA examination by the appropriate physician 
to determine, if possible, the etiology of 
his headaches.  The Veteran's claims folder 
must be made available for the physician's 
review prior to the entry of any opinion.  
A notation to the effect that this record 
review took place should be included in the 
examiner's report.  All indicated tests and 
studies are to be performed.  Following the 
examination, the examiner is requested to 
provide an opinion as the following 
questions:

a. Is it at least as likely as not (50 
percent chance or better) that the 
claimed headaches are proximately due 
to or the result of the service-
connected epilepsy, grand mal?

b. If not, then are the claimed 
headaches aggravated (i.e., worsened 
beyond its natural progression) by the 
Veteran's service-connected epilepsy, 
grand mal?  If so, the examiner should 
attempt to objectively quantify the 
degree of aggravation above and beyond 
the level of impairment had no 
aggravation occurred.

A complete rationale should be given for 
all opinions and conclusions expressed.

5.  The Veteran should be scheduled for a 
VA epilepsy examination to evaluate the 
current severity of his epilepsy, grand 
mal.  The entire claims folder must be made 
available to the physician for review in 
conjunction with the examination and should 
be so documented in the examination report.  
All tests and studies that the examiner 
deems necessary should be performed.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Epilepsy Examinations.  
The examiner should provide an accurate and 
fully descriptive assessment of the 
Veteran's epilepsy, grand mal.  The 
examiner should include a complete 
rationale for the findings and opinions 
expressed.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination(s) without good cause shown may 
have adverse effects on his claims.  
38 C.F.R. § 3.655 (2009).

7.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations 
remain adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


